DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 04/20/2022, in Amendment/Request for reconsideration-after non-final rejection have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not found it obvious to modify the optical multilayer film of Nishimoto with the mirror-coated lens of Iwasaki. Applicant further argues that one of ordinary skill in the art would not have had any logical reason to modify a clearly undesirable example of Nishimoto to be more reflective based on Iwasaki. Applicant further argues that one of ordinary skill in the art would not modified Nishimoto with Eden. Specifically, that the IR filter of Eden does not correspond to a resin base or an optical multilayer film according to Nishimoto. Examiner respectfully disagrees.
Regarding applicant’s argument that one of ordinary skill in the art would not found it obvious to modify the optical multilayer film of Nishimoto with the mirror-coated lens of Iwasaki, examiner notes that although Iwasaki discloses the lens as a mirror-coated lens, the functional films used have antireflection capabilities and are meant to suppress a ghost phenomenon (Para [0018-0019]).
Regarding applicant’s argument that one of ordinary skill in the art would not have had any logical reason to modify a clearly undesirable example of Nishimoto to be more reflective based on Iwasaki, examiner notes that the modification of Nishimoto would have been obvious to improve the reflectance of light of a specific wavelength and reduce light reflection for a different wavelength in order to improve eye strain from said light.
Regarding applicant’s argument that one of ordinary skill in the art would not modified Nishimoto with Eden, specifically, that the IR filter of Eden does not correspond to a resin base or an optical multilayer film according to Nishimoto, examiner notes that one of ordinary skill in the art would have found it obvious in order to improve eye strain from light in IR spectrum to include a filter removing said light. For these reasons examiner maintains the rejection of claim 1 under 35 USC 103.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto (US 2012/0154916, of record) in view of Iwasaki (US 2017/0003520, of record) and Edens (US 5,871,268, of record).
Regarding claim 1, Nishimoto discloses an optical product (see Fig 10) comprising; a resin base (see Fig 10; Para [0052]; base may be composed of resin materials) and an optical multilayer film disposed on at least one surface of the base (see Fig 10; Para [0171]; optical multilayer film 3 disposed on one side of base 1 surface), directly or via an intermediate film (see Fig 10, multilayer film 3 disposed via intermediate film 2 onto base 1), wherein the optical multilayer film consists of nine alternating Si02 layers (see Fig 10 and 11; Para [0191-0192]; layers 31 are composed of SiO2 in comparative example 7) and ZrO2 layers (see Fig 10 and 11; Para [0191-0192]; layers 32 are composed of ZrO2 in comparative example 7), disposed such that a first layer closest to the base is a SiO2 layer (see Fig 10 and 11; first layer 31 is SiO2 in comparative example 7). 
Nishimoto does not disclose wherein an optical thickness of the SiO2 first layer is not greater than 0.120 x λ/4 when a design wavelength is λ, where λ is 500nm, wherein an optical thickness of a ZrO2 layer, as a second layer, is not less than 0.400 x λ /4, wherein an optical thickness of a SiO2 layer, as a third layer, is not less than 0.230 x λ /4, and wherein an optical thickness of a SiO2 layer, as a seventh layer, is not less than 0.450 x λ /4. Nishimoto and Iwasaki are related because both disclose optical products. 
Iwasaki discloses an optical product (Para [0019]) wherein an optical thickness of the Si02 first layer is not greater than 0.120 x λ /4 when a design wavelength is λ, where λ is 500nm (Para [0053]; “a first layer which is a low refractive index layer having a film thickness of 0.01 A...“Incidentally, the above A is from 450 to 550 nm”), wherein an optical thickness of a Zr02 layer, as a second layer, is not less than 0.400 x λ /4 (Para [0053]; “a second layer which is a high refractive index layer having a film thickness of (...) to 0.25 λ”), wherein an optical thickness of a Si02 layer, as a third layer, is not less than 0.230 x λ /4 (Para [0053]; “third layer which is a low refractive index layer having a film thickness of (...) to 0.25 λ”), and wherein an optical thickness of a Si02 layer, as a seventh layer, is not less than 0.450 x λ /4 (Para [0053]; “a seventh layer which is a low refractive index layer having a film thickness of (,..) to 0.40 λ”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nishimoto with wherein an optical thickness of the Si02 first layer is not greater than 0.120 x λ /4 when a design wavelength is λ where λ is 500nm, wherein an optical thickness of a Zr02 layer, as a second layer, is not less than 0.400 x λ /4, wherein an optical thickness of a Si02 layer, as a third layer, is not less than 0.230 x λ /4, and wherein an optical thickness of a Si02 layer, as a seventh layer, is not less than 0.450 x λ /4 of Iwasaki for the purpose of increasing transmittance of optical film while improving the reflectance within a certain wavelength range. 
Nishimoto in view of Iwasaki does not disclose wherein an average value of reflectance on one surface is not less than 20% in a range of at least 780nm to no more than 1500nm. 
Nishimoto in view of Iwasaki and Edens are related because both teach optical products containing filtering elements. 
Edens discloses an optical product (see Fig 1), wherein in a range, not shorter than 780nm and no longer than 1500nm, an average value of reflectance on one surface is not less than 20% (Col 4, line 28-32; “an average reflectance of greater than or equal to 90 percent for wavelengths between 750 and at least about 1200 nm”; It has been held that when a prior art discloses a range which touches the claimed range with “sufficient specificity” in can be deemed anticipatory. ClearValue Inc. v. Pearl River Polymers Inc. 101 USPQ2d 1773. In this case, “not shorter than 780nm and no longer than 1500nm” can be anticipated by “750 and at least about 1200 nm” as it is “sufficient specificity” to be obvious to one of ordinary skill in the art). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Nishimoto in view of Iwasaki with wherein in a range, not shorter than 780nm and no longer than 1500nm, an average value of reflectance on one surface is not less than 20% of Edens for the purpose of improving the capability of the device to deflect harmful IR radiation. 
Regarding claim 2, Nishimoto in view of Iwasaki and Edens discloses the optical product according to claim 1 (Iwasaki: Para [0019]), wherein the optical thickness of the ZrQ2 layer as the second layer is not greater than 0.650 x λ /4 (Iwasaki: Para [0053]; “a second layer which is a high refractive index layer having a film thickness of 0.01 λ ...”). 
Regarding claim 3, Nishimoto in view of Iwasaki and Edens discloses the optical product according to claim 1 (Iwasaki: Para [0019]), wherein the optical thickness of the S102 layer as the third layer is not greater than 0.560 x λ/4 (Iwasaki: Para [0053]; “third layer which is a low refractive index layer having a film thickness of 0.01 λ...”). Regarding claim 4, Nishimoto in view of Iwasaki and Edens discloses the optical product according to claim 1 (Iwasaki: Para [0019]), wherein the optical thickness of the S102 layer as the seventh layer is not greater than 0.650 x λ/4 (Iwasaki: Para [0053]; “a seventh layer which is a low refractive index layer having a film thickness of 0.10 λ...”). Regarding claim 6, Nishimoto in view of Iwasaki and Edens discloses a plastic spectacle lens using the optical product according to claim 1 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution.). 
Regarding claim 7, Nishimoto in view of Iwasaki and Edens discloses a plastic spectacle lens using the optical product according to claim 2 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution). 
Regarding claim 8, Nishimoto in view of Iwasaki and Edens discloses a plastic spectacle lens using the optical product according to claim 3 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution.). 
Regarding claim 9, Nishimoto in view of Iwasaki and Edens discloses a plastic spectacle lens using the optical product according to claim 4 (Iwasaki: Para [0085]; A plastic lens base material which had been pretreated with an alkali aqueous solution was immersed in the coating solution.). 
Regarding claim 11, Nishimoto in view of Iwasaki and Edens further discloses spectacles using the plastic spectacle lens according to claim 6 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”). 
Regarding claim 12, Nishimoto in view of Iwasaki and Edens further discloses spectacles using the plastic spectacle lens according to claim 7 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”).
Regarding claim 13, Nishimoto in view of Iwasaki and Edens further discloses spectacles using the plastic spectacle lens according to claim 8 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”).
Regarding claim 14, Nishimoto in view of Iwasaki and Edens further discloses spectacles using the plastic spectacle lens according to claim 9 (Iwasaki: Para [0070]; “the mirror-coated lens of the present invention is used as a lens for eyeglasses such as sunglasses. The lens in the present invention includes a so-called lens of plain glass.”)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872